Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification and Drawings:
Please supply a written specification and drawings which are missing from this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 8-13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Broder (DE 102010052141).
Broder discloses an insert (flexible insert 1, as shown in Fig. 1-3) as fire protection of at least one electric mounting box, said insert comprising: a carrier material (non-flammable glass fabric 7 as shown in Fig. 4 cross section), and at least one intumescent layer (insulating layer 8 of intumescent material), wherein the carrier material and the intumescent layer are plastically deformable.
	Re claims 5 and 6, the intumescent layers 8 are directly applied to the carrier material as shown in Fig. 4.

	Re claim 8, the arms (in Fig. 3, the arms extend from the outer edge of base element 2 to the outer ends of element 3, one arm extending towards one end and the other arm extending towards the other end) in two opposing pairs are situated opposite to one another and have the capability to be introduced interlockingly into a round mounting box.  
	Re claim 9, each of Fig. 2 and 3 show that the arms have a length adapted to extend greater than a depth of the mounting box.
	Re claim 10, Broder discloses the method of claim 10, supplying a plastically deformable carrier material, applying at least one intumescent layer, and the intumescent layer is sprayed or applied by a dipping process as stated in paragraph [0020], line 4 and requires the liquid  material to dry or cure to a solidified intumescent layer.
	Re claim 11, pre-customized form of the carrier material is a broad limitation, the glass fabric material 7 would require manipulation of the fibers to form a fabric which meets the pre-customized requirement.
	Re claim 12, subsequent customization of insert is a broad limitation, any manipulation such as bending of the insert when inserting into a mounting box meet the subsequent customization requirement.
	Re claim 13, the manufacturing steps are regarded as a process limitation within the product claim, the product needs only to be capable of the supplying, applying and solidifying steps.  See MPEP 2113 for guidance on the interpretation of process limitation within product claims.  The insert depicted and described is specifically made for an electrical mounting box and is mounted into the interior of the mounting box, wherein the insert extends along the walls of the mounting box to its inside. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broder in view of Rose (US 6252167).
Broder fails to disclose metal carrier materials.  Rose teaches a carrier material (support 24 as shown in Fig. 6 is applied to the left sidewall of the mounting box and is the form of a sheet (see column 6, lines 19-22), the support 24 is metal (see column 3, last line to column 4, line 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to partially modify the carrier material to be a metal sheet or to add a partial metal sheet or sheets to the carrier material to make the carrier material partially rigid to conform to a planar wall of the mounting box so that the insert wall doesn’t crumple or bend and interfere with wiring or internal box electrical components.

	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broder in view of Reher (DE 102014108551).
	Broder fails to disclose metal carrier materials.  Reher teaches a carrier material (metallic fabrics as stated in paragraph [0013], last line) of metal, metal sheet, metal foil and metal fabric. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the carrier material to be metal, metal sheet, metal foil and metal fabric to add sturdiness and strength to the carrier material to make the carrier material more rigid to conform to a .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broder in view of Maas et al. (US 2013/0280535) (Maas).
Broder discloses the insert except for a thickness.  Maas teaches a multilayer sheet with as few as two layers as shown in Fig. 1, the core layer 12 having a thickness of 3 mm and the intumescent coating having a thickness of 250 micrometers (.25 mm) as stated in paragraph [0073], lines 21-22 and the last three lines for a total insert thickness of 3.25 mm which is less than 4 mm.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the thickness of the insert to be less than 4 mm so that the thickness is not too thick, obstructive and interferes with other internal components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733